Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/10/2019 and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not descriptive of the invention and it does not provide any clarity about the said invention.  Appropriate correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a driving force controller configured to control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal in claim 1.
an erroneous-depression-operation detection module programmed to detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance in claim 1.
a driving force limitation module programmed to execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected in claim 1.
a specific state detection module programmed to detect a specific state indicating a state in which travel of the vehicle is not detected even under a state in which the accelerator pedal is operated, during a period in which the driving force is limited by the driving force limitation module in claim 1.
a driving-force-limitation mitigation module programmed to start driving-force-limitation mitigation control, which is control of mitigating the limitation on the driving force by the driving force limitation module, when the specific state is continued to be detected for a predetermined period set in advance or longer in claim 1.
a travel distance determination module programmed to acquire, when the specific state is detected, a travel distance of the vehicle from a time point when the specific state detected last disappeared, and determine whether the travel distance is a distance corresponding to a wheelbase of the vehicle in claim 1. 10
a start condition change module programmed to start the driving-force-limitation mitigation control without requiring the specific state currently detected to continue for the predetermined period or longer, when the travel distance is the distance corresponding to the wheelbase in claim 1.
a mitigation level change module programmed to measure a continuation period during which the specific state continues, and increase a mitigation level of mitigating the limitation on the driving force as the continuation period increases in claim 2.
a mitigation level storage configured to store the mitigation level at a time when the specific state disappears in claim 2.
a start mitigation level setting module programmed to set the mitigation level stored in the mitigation level storage as a mitigation level at a time of a start of the driving-force-limitation mitigation control, when a new specific state is detected under a state in which the mitigation level is stored in the mitigation level storage, and when the travel distance is the distance corresponding to the wheelbase of the vehicle in claim 2.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In claims 1-2, the limitations, “a driving force controller configured to control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal; an erroneous-depression-operation detection module programmed to detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance; a driving force limitation module programmed to execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected; a specific state detection module programmed to detect a specific state indicating a state in which travel of the vehicle is not detected even under a state in which the accelerator pedal is operated, during a period in which the driving force is limited by the driving force limitation module; and a driving-force-limitation mitigation module programmed to start driving-force-limitation mitigation control, which is control of mitigating the limitation on the driving force by the driving force limitation module, when the specific state is continued to be detected for a predetermined period set in advance or longer, the driving-force-limitation mitigation module including: a travel distance determination module programmed to acquire, when the specific state is detected, a travel distance of the vehicle from a time point when the specific state detected last disappeared, and determine whether the travel distance is a distance corresponding to a wheelbase of the vehicle; and a start condition change module programmed to start the driving-force-limitation mitigation control without requiring the specific state currently detected to continue for the predetermined period or longer, when the travel distance is the distance corresponding to the wheelbase in claim 1; a mitigation level change module programmed to measure a continuation period during which the specific state continues, and increase a mitigation level of mitigating the limitation on the driving force as the continuation period increases; a mitigation level storage configured to store the mitigation level at a time when the specific state disappears; and a start mitigation level setting module programmed to set the mitigation level stored in the mitigation level storage as a mitigation level at a time of a start of the driving-force-limitation mitigation control, when a new specific state is detected under a state in which the mitigation level is stored in the mitigation level storage, and when the travel distance is the distance corresponding to the wheelbase of the vehicle in claim 2” have been interpreted under 112(f) as a means plus function because of the combination of a non-structural term “a module configured to” and functional language “control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal; detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance; execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected; detect a specific state indicating a state in which travel of the vehicle is not detected even under a state in which the accelerator pedal is operated, during a period in which the driving force is limited by the driving force limitation module; start driving-force-limitation mitigation control, which is control of mitigating the limitation on the driving force by the driving force limitation module, when the specific state is continued to be detected for a predetermined period set in advance or longer; acquire, when the specific state is detected, a travel distance of the vehicle from a time point when the specific state detected last disappeared; determine whether the travel distance is a distance corresponding to a wheelbase of the vehicle; start the driving-force-limitation mitigation control without requiring the specific state currently detected to continue for the predetermined period or longer, when the travel distance is the distance corresponding to the wheelbase in claim 1; measure a continuation period during which the specific state continues, and increase a mitigation level of mitigating the limitation on the driving force as the continuation period increases; store the mitigation level at a time when the specific state disappears; set the mitigation level stored in the mitigation level storage as a mitigation level at a time of a start of the driving-force-limitation mitigation control, when a new specific state is detected under a state in which the mitigation level is stored in the mitigation level storage, and when the travel distance is the distance corresponding to the wheelbase of the vehicle in claim 2” without reciting sufficient structure to achieve the function. Hence, for the purpose of examination, the Examiner will interpret claims 1-2 as an apparatus requiring “specialized programming” that performs the claim limitations:
“control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal; detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance; execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected; detect a specific state indicating a state in which travel of the vehicle is not detected even under a state in which the accelerator pedal is operated, during a period in which the driving force is limited by the driving force limitation module; start driving-force-limitation mitigation control, which is control of mitigating the limitation on the driving force by the driving force limitation module, when the specific state is continued to be detected for a predetermined period set in advance or longer; acquire, when the specific state is detected, a travel distance of the vehicle from a time point when the specific state detected last disappeared; determine whether the travel distance is a distance corresponding to a wheelbase of the vehicle; start the driving-force-limitation mitigation control without requiring the specific state currently detected to continue for the predetermined period or longer, when the travel distance is the distance corresponding to the wheelbase in claim 1; measure a continuation period during which the specific state continues, and increase a mitigation level of mitigating the limitation on the driving force as the continuation period increases; store the mitigation level at a time when the specific state disappears; set the mitigation level stored in the mitigation level storage as a mitigation level at a time of a start of the driving-force-limitation mitigation control, when a new specific state is detected under a state in which the mitigation level is stored in the mitigation level storage, and when the travel distance is the distance corresponding to the wheelbase of the vehicle in claim 2”. The corresponding structure for these modules are lacking in the specification. Hence, the Examiner interprets the claims based on the closest available structure as described in paragraph [0027] and figure 1, element 10 which is as follows:
Electronic Control Unit (ECU) of the specification and the included microcomputer—wherein, the microcomputer includes a CPU [that] is configured to execute instructions (programs and routines) stored in the ROM).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 describe “a driving force controller configured to control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal; an erroneous-depression-operation detection module programmed to detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance; a driving force limitation module programmed to execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected; a specific state detection module programmed to detect a specific state indicating a state in which travel of the vehicle is not detected even under a state in which the accelerator pedal is operated, during a period in which the driving force is limited by the driving force limitation module; and a driving-force-limitation mitigation module programmed to start driving-force-limitation mitigation control, which is control of mitigating the limitation on the driving force by the driving force limitation module, when the specific state is continued to be detected for a predetermined period set in advance or longer, the driving-force-limitation mitigation module including: a travel distance determination module programmed to acquire, when the specific state is detected, a travel distance of the vehicle from a time point when the specific state detected last disappeared, and  determine whether the travel distance is a distance corresponding to a wheelbase of the vehicle; and a start condition change module programmed to start the driving-force-limitation mitigation control without requiring the specific state currently detected to continue for the predetermined period or longer, when the travel distance is the distance corresponding to the wheelbase” and “a mitigation level change module programmed to measure a continuation period during which the specific state continues, and increase a mitigation level of mitigating the limitation on the driving force as the continuation period increases; a mitigation level storage configured to store the mitigation level at a time when the specific state disappears; and a start mitigation level setting module programmed to set the mitigation level stored in the mitigation level storage as a mitigation level at a time of a start of the driving-force-limitation mitigation control, when a new specific state is detected under a state in which the mitigation level is stored in the mitigation level storage, and when the travel distance is the distance corresponding to the wheelbase of the vehicle” and it invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the specification, there is lack of corresponding structure for these modules and hence, the Examiner interprets the claims based on the closest available structure as described in paragraph [0027] and figure 1, element 10 which is as follows:
Electronic Control Unit (ECU) and the included microcomputer—wherein, the microcomputer includes a CPU [that] is configured to execute instructions (programs and routines) stored in the ROM.  
	It is unclear whether an Electronic Control Unit (ECU) is performing the operation or if it is just software which lacks structure. Neither, the claim nor the specification provides an unambiguous and clear impression as to the corresponding structure achieving the functions listed above. Hence, the Examiner finds that one of ordinary skill in the art would find it difficult to draw the boundaries of the claim.
Therefore, the claims are unclear and indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims (i.e. claims 1-2) are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "a state" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 recites the limitation ‘the specific state’ and there is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the Examiner shall interpret the term ‘a specific state’ and ‘a state’ as  ‘a state in which travel of the vehicle is not detected even when the accelerator pedal is operated’.
The dependent claim 2 also inherits the deficiency of the parent claims 1 and it does not cure the deficiency.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘a state in which travel of the vehicle’, and the claim also recites ‘a state in which the accelerator’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a specific state” in claim 1 is used by the claim to mean “a state in which travel of the vehicle is not detected even when the accelerator pedal is operated” while the accepted meaning is “physical state such as acceleration, velocity, temperature, pressure, volume and other physical characteristics”. Hence, a potential infringer and person of ordinary skill in the art would not understand the boundaries of the claim and claimed invention. The term is indefinite because the specification does not clearly redefine the term.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-2 describe the limitations, “control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal; detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance; execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected; detect a specific state indicating a state in which travel of the vehicle is not detected even under a state in which the accelerator pedal is operated, during a period in which the driving force is limited by the driving force limitation module; start driving-force-limitation mitigation control, which is control of mitigating the limitation on the driving force by the driving force limitation module, when the specific state is continued to be detected for a predetermined period set in advance or longer; acquire, when the specific state is detected, a travel distance of the vehicle from a time point when the specific state detected last disappeared; determine whether the travel distance is a distance corresponding to a wheelbase of the vehicle; start the driving-force-limitation mitigation control without requiring the specific state currently detected to continue for the predetermined period or longer, when the travel distance is the distance corresponding to the wheelbase” in claim 1; and “measure a continuation period during which the specific state continues, and increase a mitigation level of mitigating the limitation on the driving force as the continuation period increases; store the mitigation level at a time when the specific state disappears; set the mitigation level stored in the mitigation level storage as a mitigation level at a time of a start of the driving-force-limitation mitigation control, when a new specific state is detected under a state in which the mitigation level is stored in the mitigation level storage, and when the travel distance is the distance corresponding to the wheelbase of the vehicle” in claim 2 and the specification does not provide any information on how these modules are being implemented and paragraph 0027 and figure 1, element 10 simply describe an electronic Control Unit (ECU) and the included microcomputer—wherein, the microcomputer includes a CPU [that] is configured to execute instructions (programs and routines) stored in the ROM. However, there is no description of any structure that implements or executes the modules as described in the claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Mori et al (US Patent Publication No. 2016/0325748 A1; hereinafter Mori) in view of Fairgrieve et al (US Patent Publication No. 2015/0232093 A1; hereinafter Fairgrieve).
Regarding claim 1, Mori teaches:
A driving force control apparatus, comprising: a driving force controller configured to control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal (Mori: Figure 1, element 101 and paragraph 0019 provides for “vehicle control apparatus” which is equivalent to the driving force control apparatus and figure 1, element 117 and paragraph 0020 provides for “driving force control unit”; Paragraph 0028 provides for “the required driving force control unit 117 converts output from the vehicle speed sensor 203 and output from the accelerator pedal depression amount detection unit 114 into a required driving force required by the vehicle 301”); 
an erroneous-depression-operation detection module programmed to detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance (Mori: Paragraph 0010 provides for “an accelerator pedal depression amount detection unit that detects a depression amount of an accelerator pedal of the electric vehicle as an accelerator pedal depression amount”; Figure 2, element S7 provides for a determination condition; paragraph 0042 provides for “accelerator pedal is depressed while the brake apparatus of the vehicle 301 is operative, an excessive required driving force may be generated such that the vehicle 301 jumps forward at the moment the brake apparatus is released. Hence, by adding a determination condition relating to the operating condition of the brake apparatus, the vehicle 301 can be prevented from jumping forward”—i.e. erroneous depression operation by the operator/driver of the accelerator pedal and the determination condition detects the erroneous operation); 
a driving force limitation module programmed to execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected (Mori: Figure 1, element 117 and paragraph 0028 provides for driving force control unit that controls the driving force in response to accelerator pedal depression amount detection unit 114 (figure 1, element 114); Figure 2, element S10 and paragraph 0050 provides for “forcible driving force control in which the required driving force is applied regardless of the accelerator pedal depression amount, with the result that the required driving force is controlled to zero regardless of the accelerator pedal depression amount (step S10)”—i.e. limiting the driving force); 
a specific state detection module programmed to detect a specific state indicating a state in which travel of the vehicle is not detected even under a state in which the accelerator pedal is operated, during a period in which the driving force is limited by the driving force limitation module (Mori: Paragraph 0003 provides for a vehicle body speed of zero while departure over a bump; Figure 2, step S7 and paragraph 0044 provides for “a determination is made as to whether or not the accelerator pedal depression amount equals or exceeds a predetermined value A1 (an accelerator pedal depression amount) set in advance as desired, and whether or not the motor rotation speed is equal to or lower than a predetermined value M1 (a first rotation speed) determined in advance by experiment or analysis (i.e. whether or not a determination A is established) (step S7)”; Figure 3 shows the graph where vehicle body speed is zero (travel not detected), acceleration pedal depression amount is equal to A1 and the driving force is limited by being maintained at a level less than RDF at time t1); and 
a driving-force-limitation mitigation module programmed to start driving-force-limitation mitigation control, which is control of mitigating the limitation on the driving force by the driving (Mori: Figure 3 shows the graph where vehicle body speed is zero (travel not detected), acceleration pedal depression amount is greater than A1 and the driving force limitation is mitigated between durations t2 to t8 (predetermined period or longer) and the calculation between t5 and t7 is equivalent to the wheelbase), 
the driving-force-limitation mitigation module including: a [measurement] determination module programmed to acquire, when the specific state is detected, a [measure] of the vehicle from a time point when the specific state detected last disappeared, and determine whether [the measure] is an [amount] corresponding to a wheelbase of the vehicle (Mori: Figure 3—calculation between t5 and t6 is equivalent to the wheelbase; Figure 3 (entire figure and specifically element T3) along with paragraph 0065 and equation (1) provides for “T3” and paragraph 0066 provides for “the predetermined value T3 is a time extending from a point at which the drive wheels 105 start to travel over the bump to a point immediately before the driven wheels 106 impinge on the bump”—and the distance between the drive wheels 105 and 106 is equivalent to the wheelbase—and T3 is equivalent to ‘longer than predetermined period’ and the travel distance corresponds to the wheelbase); and 
a start condition change module programmed to start the driving-force-limitation mitigation control without requiring the specific state currently detected to continue for the predetermined period or longer, when the [measurement] is the [amount] corresponding to the wheelbase (Mori: Figure 3 (entire figure and specifically element T3) along with paragraph 0065 and equation (1) provides for “T3” and paragraph 0066 provides for “the predetermined value T3 is a time extending from a point at which the drive wheels 105 start to travel over the bump to a point immediately before the driven wheels 106 impinge on the bump”—and the distance between the drive wheels 105 and 106 is equivalent to the wheelbase—and T3 is equivalent to ‘longer than predetermined period’ and the travel distance corresponds to the wheelbase; Figure 3, T3 and T4 demonstrate driving force mitigation control for durations T3 (t5 to t6) and T4 (t5 to t7); Figure 3 and paragraph 0068 provides for RDF1 (required driving force)—which is equivalent to start the driving force limitation mitigation control).
	Since Mori does not explicitly teach ‘a travel distance determination module programmed to acquire, [when the specific state is detected], a travel distance of the vehicle [from a time point when the specific state detected last disappeared], and determine [whether] the travel distance [is a distance corresponding to a wheelbase of the vehicle]’, Fairgrieve (Vehicle Control) in a similar field of endeavor teaches ‘a travel distance determination module programmed to acquire, [when the specific state is detected], a travel distance of the vehicle [from a time point when the specific state detected last disappeared], and determine [whether] the travel distance [is a distance corresponding to a wheelbase of the vehicle]’ (Fairgrieve: Paragraph 0059 provides for wheelbase distance and determining duration of time of vehicle travel, distance travelled or both; Figure 5, elements 102 and 104 along with paragraph 0060 provides for ‘predicting an occurrence of step encounter event at leading vehicle wheel and the same event at the following wheel’ and in response to the detection ‘controlling the acceleration or speed or both’; Paragraph 0075 provides for “step is encountered by one or more leading wheels and it is determined that one or more following wheels will pass within a prescribed distance of a path of a leading wheel, the system may control operation of the vehicle in such a manner as to reduce an effect on rate of vehicle progress and/or occupant comfort of the terrain causing the slip or step encounter event”; Claim 24, figure 7 (entire figure) and paragraph 0086 provides for “commands application of the braking torque or shifting of powertrain torque between wheels when the following wheels have travelled a distance corresponding to the length of wheelbase between the leading and following wheels of vehicle 10 from the position at which TCS flag T was set to T=1. The distance may be slightly less than the length of the wheelbase in some embodiments. It is to be understood that this may allow time for the drivetrain to react and that that action has a useful and stabilising effect on vehicle composure”).
Mori with the techniques as explicitly described in Fairgrieve such that the combined system and method of Mori and Fairgrieve teaches a travel distance determination module programmed to acquire, a travel distance of the vehicle and determine the travel distance [relationship to the wheelbase of the vehicle]. One would have been motivated to make such a combination in order to provide better quality of service, improve customer comfort during the ride, business position and maintain compliance with current industrial trends and practice (Fairgrieve: Paragraph 0003 and 0070 provides for comfortable ride).
	Regarding claim 2, the rejection of claim 1 is incorporate. Mori in view of Fairgrieve teaches: 
The driving force control apparatus according to claim 1, wherein the driving-force-limitation mitigation module further includes: a mitigation level change module programmed to measure a continuation period during which the specific state continues (Mori: Figure 3, elements t1 to t7, T3 and T4 along with equations 1, 2 and corresponding paragraphs provide for a measurement of a continuation period during which the specific state continues), and 
increase a mitigation level of mitigating the limitation on the driving force as the continuation period increases (Mori: Figure 3, driving force between t1-t2, t2-t3, t3-t4, t4-t5, t5-t6 and t6-t7 provide for modulating the driving force levels as the continuation period increases); 
a mitigation level storage configured to store the mitigation level at a time when the specific state disappears (Mori: Figure 3, element RDF, figure 2, step S18 and paragraph 0061 provides for learning [and storing] the RDF1 (mitigation level)); and 
a start mitigation level setting module programmed to set the mitigation level stored in the mitigation level storage as a mitigation level at a time of a start of the driving-force-limitation mitigation control, when a new specific state is detected under a state in which the mitigation level (Mori: Paragraphs 0068 and 0069 provide for “When it is determined in step S20 that the elapsed time has reached the predetermined value T3 (i.e. Yes), on the other hand, it is determined that the driven wheels 106 are about to impinge on the bump, and therefore, immediately before the bump, the motor control is switched from the speed control, in which the required driving force is controlled at a constant speed, to the forcible driving force control in which the required driving force is applied regardless of the accelerator pedal depression amount, with the result that the required driving force is controlled to the learned value RDF1 regardless of the accelerator pedal depression amount (step S21). At this time, the drive control unit 110 sets the required driving force at the learned value RDF1 regardless of the accelerator pedal depression amount. … In other words, by controlling the required driving force to the learned value RDF1 required for the drive wheels 105 to travel over the bump, an optimum driving force for the driven wheels 106 to travel over the bump is obtained, and as a result, troublesome accelerator pedal operations can be eliminated and shock generated when the driven wheels 106 impinge on the bump can be reduced”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patents 9061561 B2 (to provide a vehicle control device and vehicle control method capable of reducing unnatural feel experienced by a driver.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tischi Balachandra/Examiner, Art Unit 3662


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662